 Case 3:19-cv-01151-N-BK Document 12 Filed 05/24/19                  Page 1 of 6 PageID 158



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RYAN GALLAGHER,                                 §
ALSO KNOWN AS                                   §
REV. RYAN "SASHA" GALLAGHER,                    §
               PLAINTIFF,                       §
                                                §
V.                                              §    CIVIL CASE NO. 3:19-CV-1151-N-BK
                                                §
THE BITCOIN FOUNDATION, ET AL.,                 §
               DEFENDANTS.                      §

                  FINDINGS, CONCLUSIONS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b) and Special Order 3, this civil action was referred to the

United States magistrate judge for case management, including findings and a recommended

disposition. The undersigned granted Plaintiff Ryan Gallagher’s motion to proceed in forma

pauperis, pending judicial screening. Upon review of the relevant pleadings and applicable law,

this action should be summarily DISMISSED WITH PREJUDICE as frivolous and malicious,

and he should be SANCTIONED because of his abusive and vexatious filing history.

       I.      BACKGROUND

       On May 14, 2019, Gallagher, a Colorado state resident proceeding pro se, filed a New

Complaint against the Bitcoin Foundation and Martti Malmi, a representative of Bitcointalk.org.

Doc. 3. Gallagher seeks to relitigate an action against Bitcointalk.org, the Bitcoin Foundation

and Malmi that the United States District Court of the Northern District of California recently

dismissed without prejudice for lack of prosecution under FED. R. CIV. P. 41(b). Doc. 3 at 1;

Gallagher v. Bitcointalk.org, No. 3:18-cv-5892-EMC (N.D. Ca., San Francisco Div., Jan. 2,

2019). He avers that Defendants engaged in an illegal monopoly and eventually banned him
    Case 3:19-cv-01151-N-BK Document 12 Filed 05/24/19                  Page 2 of 6 PageID 159


from developing new coins. Doc. 3 at 3. Although Gallagher “later figured out how to make

coins,” he maintains that “all my new accounts get banned” and “because of this I do not have

access to the Market Place or Resources such as Crypto Developers, or the community of non-

Bitcoin Crypto holders, as everyone is forced to congregate at Bitcointalk.org.” Doc. 3 at 3-4.

          Gallagher also asserts:

          My coin is Temple Coin, it is an Ethercum Clone, any other is Shaligram, a
          Litecoin Cline. And due the actions of these people my ability to participate has
          been restrained, and that is their goal.

          THERE ARE NEWS ARTICLES ABOUT HOW I WAS GOING TO START
          CRYPTOCURRENCY TOWNS NOW I’M HOMELESS AND AKON IS
          DOING IT.

Doc. 3 at 4.

          By this action, Gallagher seeks to end Defendants’ monopoly, lift the ban on his

accounts, and enjoin “the Bitcoin Foundation from deciding who wins and loses in the

Cryptofield.” Doc. 3 at 5. He also seeks damages of $250,000.

          Recently Gallagher electronically filed the following appendices, totaling over 110

pages:1 And, on May 23, 2019, Gallagher filed a brief, which states in toto: “I am not angry and

I am not filing cases in anger, no matter what people who have never met me say, I am not an

angry person.” Doc. 10 at 1.

          Obviously, Gallagher is no stranger to the federal courts. A review of the Public Access

to Courts Electronic Records (PACER)2 reflects that he is a serial litigator, having filed over 30

cases since 2016 in federal district courts nationwide. At least 14 of those actions were initiated

in the United States District Court for the District of Colorado between February and November



1
    Gallagher has had electronic filing privileges in this Court since 2018.
2
    PACER is available at https://pacer.login.uscourts.gov.

                                                   2
 Case 3:19-cv-01151-N-BK Document 12 Filed 05/24/19                     Page 3 of 6 PageID 160


2018 and the majority have been dismissed for want of prosecution, as legally frivolous, or for

failure to state a claim. Gallagher v. DEA, No. 1:18-CV-2505-LTB (D. Colo. Nov. 9, 2018)

(summarizing filing history and “numerous nonsensical and unnecessary documents”). Because

of his abusive filing history, the District of Colorado has already imposed pre-filing restrictions.

Id. (prohibiting Gallagher “from filing any new action . . . without the representation of a

licensed attorney admitted to practice in the District of Colorado unless he obtains permission to

proceed pro se” and ordering that Gallagher’s name be added to the sanctioned litigants list).

       Gallagher has also filed five other cases in this Court, including three that are pending.

See Gallagher v. Drug Enforcement Agency, No. 3:17-cv-00734-L-BN (N.D. Tex. Apr. 6, 2018)

(dismissed for want of jurisdiction); Gallagher v. Judge Willis, No. 3:18-cv1729-S-BH (N.D.

Tex. Aug 13, 2018) (transferred to the United States District Court for the Eastern District of

Texas); Gallagher v. Dhillon, No. 3:18-cv-02801-C-BH (N.D. Tex.) (awaiting judicial

screening); Gallagher v. Pompeo, 3:18-cv-02879-N-BH (N.D. Tex.) (same), Gallagher v. Wray,

No. 3:19-CV930-N-BK (N.D. Tex.) (same). In Gallagher v. Dhillon, No. 3:18-cv-02801-C-BH,

the magistrate judge recently unfiled motions and instructed Gallagher to refrain from filing any

further motions or pleadings pending completion of the court’s judicial screening process. See

Mar. 28, 2019 Order in No. 3:18-cv-02801-C-BH.

       II.     ANALYSIS

       Because Gallagher is proceeding in forma pauperis, his complaint is subject to screening

under 28 U.S.C. § 1915(e)(2)(B). That statute provides for the sua sponte dismissal of a

complaint if the Court finds that it (1) is frivolous or malicious, (2) fails to state a claim upon

which relief may be granted, or (3) seeks monetary relief against a defendant who is immune

from such relief. A complaint is frivolous when it “lacks an arguable basis either in law or in


                                                   3
 Case 3:19-cv-01151-N-BK Document 12 Filed 05/24/19                      Page 4 of 6 PageID 161


fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A court may dismiss a complaint as

frivolous when it is based on an indisputable meritless legal theory or when the factual

contentions are “clearly ‘baseless.’” Denton v. Hernandez, 504 U.S. 25, 32 (1992). The latter

category encompasses allegations that describe “fanciful, fantastic, and delusional” scenarios, or

that “rise to the level of the irrational or the wholly incredible.” Id. at 33.

        The Court must always liberally construe pleadings filed by pro se litigants. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (noting pro se pleadings “must be held to less

stringent standards than formal pleadings drafted by lawyers”); Cf. FED. R. CIV. P. 8(e)

(“Pleadings must be construed so as to do justice.”). Even under the most deferential view,

Gallagher’s complaint is legally and factually frivolous and malicious. Gallagher presents no

supporting legal authority for the claims he asserts. Moreover, his factual contentions are clearly

baseless and woefully inadequate to support any cognizable claim. See Denton, 504 U.S. at 33.

        III.    LEAVE TO AMEND

        Ordinarily, a pro se plaintiff should be granted leave to amend his complaint prior to

dismissal. However, leave to amend is not required when the plaintiff “has already pleaded his

‘best case.’” Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009). As discussed herein

Gallagher’s claims are fatally infirm. Based on the most deferential review of his complaint and

his abusive filing history, it is highly unlikely that, given the opportunity, he could allege cogent

and viable legal claims. Thus, the Court concludes that granting leave to amend under these

circumstances would be futile and cause needless delay.

        IV.     IMPOSITION OF SANCTIONS

        The Federal courts have the inherent authority “to protect the efficient and orderly

administration of justice and . . . to command respect for the court’s orders, judgments,


                                                   4
 Case 3:19-cv-01151-N-BK Document 12 Filed 05/24/19                     Page 5 of 6 PageID 162


procedures, and authority,” In re Stone, 986 F.2d 898, 902 (5th Cir. 1993), and sanctions may be

appropriate when, as here, a pro se litigant has a history of submitting multiple frivolous claims.

Mendoza v. Lynaugh, 989 F.2d 191, 195-97 (5th Cir. 1993); FED. R. CIV. P. 11(b)(2)&(c)(1)

(authorizing sanctions against pro se litigants). Pro se litigants have “no license to harass others,

clog the judicial machinery with meritless litigation, and abuse already overloaded court

dockets.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir.1986). Moreover,

litigants who abuse the judicial process are “not entitled to sue and appeal without paying the

normal filing fees—indeed, are not entitled to sue and appeal, period.” Free v. United States,

879 F.2d 1535, 1536 (7th Cir. 1989); In re Stone, 986 F.2d 898, 902 (5th Cir. 1993).

        Based on Gallagher’s filing history, his pattern of filing frivolous, vexatious actions, and

the pre-filing restrictions recently imposed in the District of Colorado, he should be barred from

filing future actions in forma pauperis in this Court. Gallagher should also be warned that

persistent, unwarranted filings may result in the loss of electronic filing privileges.

        V.      CONCLUSION

        For the foregoing reasons, this action should be DISMISSED WITH PREJUDICE as

frivolous and malicious. See 28 U.S.C. § 1915(e)(2)(B).

        Gallagher should also be BARRED from filing future actions in forma pauperis and

WARNED that persistent, unwarranted filings in this and other cases may result in the loss of

electronic filing privileges.

         SO RECOMMENDED on May 24, 2019.




                                                  5
 Case 3:19-cv-01151-N-BK Document 12 Filed 05/24/19                    Page 6 of 6 PageID 163


                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 72(b). An objection must identify the specific finding or recommendation to which
objection is made, state the basis for the objection, and indicate the place in the magistrate judge’s
report and recommendation where the disputed determination is found. An objection that merely
incorporates by reference or refers to the briefing before the magistrate judge is not specific.
Failure to file specific written objections will bar the aggrieved party from appealing the factual
findings and legal conclusions of the magistrate judge that are accepted or adopted by the district
court, except upon grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79
F.3d 1415, 1417 (5th Cir. 1996), modified by statute on other grounds, 28 U.S.C. § 636(b)(1)
(extending the time to file objections to 14 days).




                                                  6
